DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Skidmore (PGPub 20160183671).	Skidmore teaches a makeup brush, comprising: a housing (30) having a longitudinal axis (82);  5a drive assembly (32) provided within the housing, the drive assembly including a stator assembly (64) and an armature assembly (66) adjacent the stator assembly, the armature assembly including a mounting member (90, 94 and 154a-c) held by the housing and a pivot arm member (80) pivotably coupled to the mounting member (via 92), the pivot arm member being structured to pivot with respect to the mounting member about an axis that is parallel 10to the longitudinal axis, wherein the stator, when energized, is structured to cause the pivot arm member to pivot with respect to the mounting member; .
With regards to claim 2, the pivot arm member includes a generally flat, planar main body portion (top surface of 80) that extends in a plane that is perpendicular to the longitudinal axis, wherein main body portion includes a mounting arm (projection extending from the top of main body; figure 5) that extends therefrom and that is fixedly attached to the mounting 20member (via flexure member 94), and wherein a side of the main body portion (bottom side) directly opposite the mounting arm is not directly attached to the mounting member (figure 5) (paragraph 0023-0024).
With regards to claim 11, once the stator is energized (via 70), it is structured to cause the pivot arm member to pivot (via magnets 86 and 88) with respect to the mounting member at a sonic speed (paragraph 0016, 0022-0023).
[AltContent: textbox (Shaft member)][AltContent: arrow][AltContent: arrow][AltContent: textbox (second end of pivot arm member)][AltContent: textbox (First end of pivot arm member)][AltContent: arrow]
    PNG
    media_image1.png
    521
    591
    media_image1.png
    Greyscale


[AltContent: textbox (Central hole)][AltContent: arrow][AltContent: textbox (Shaft member)][AltContent: arrow]
    PNG
    media_image2.png
    672
    482
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skidmore (‘671).
Skidmore teaches all the essential elements of the claimed invention however fails to teach the ratio of movement of the distal end of each bristle in a lateral direction to movement of a center of the magnet holding member in the lateral direction is between 4.4 to 1 and 2.8 to 1 (claim 8) or 4 to 1 and 3.2 to 1 (claim 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Skidmore so that the ratio falls within the claimed range since changing the length of the bristles of the size of the magnet holder in order to tune the ration of lateral movement of the distal end of the bristles to lateral movement of the magnet holding member is within the level of ordinary skill in the art.  Further, one of skill in the art would have utilized routine experimentation to have arrived at an optimized bristle length and magnet holder size in order to arrive at an optimized ratio of lateral movement of the distal ends of the bristles to lateral movement of the magnet holding member which enhances the efficacy and blending ability of the brush. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skidmore (‘671) in view of Amazon.com.
Skidmore teaches all the essential elements of the claimed invention however fails to teach that the bristles include an antimicrobial material that is safe for use on skin and resists growth of mold.  Amazon.com teaches a skin care brush with a brush head that has antimicrobial properties that are safe for skin and prevent growth of mold (paragraph 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Skidmore’s brush head so .  
Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4 includes the limitation of a first, second and third ring member.  The second ring member includes an outer cylindrical wall and an inner cylindrical wall and a central aperture.  The third ring member is held within the cylindrical wall and the shaft member is received through the first ring member, the central aperture and the third ring member.  Skidmore teaches a first, second and third ring member (150a-c) however they are not positioned in the manner as claimed nor would it have been obvious to do so.  
					Relevant prior art
The prior art of Hendler (PGPub 20160270821) and Lattanzi (PGPub 20150333609) teach a drive assembly as claimed.
Response to Arguments
Applicant's arguments filed 7/21/21 have been fully considered but they are not persuasive.
Applicant argues that Skidmore fails to teach the pivot arm member includes a magnet holding member carrying a plurality of magnets, the magnet holding member being provided at a first end of the pivot arm member, and a shaft member provided at a second end of pivot arm member opposite the first end of the pivot arm member, wherein the shaft member extends from main body portion through a central hole provided in mounting member in a direction that is parallel to and coaxial with the longitudinal axis, and wherein brush head member is coupled to the shaft member.  In response and as .  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268.  The examiner can normally be reached on M-Th (6am-5pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAY KARLS/Primary Examiner, Art Unit 3723